DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al. (US 2008/0291345 A1).
As to claim 1, Schneider teaches a planar antenna (100, Fig. 1), comprising an antenna body (116, Fig. 1) and a fastener (104, Fig. 1) for fixing a picture or photo (“picture frame antenna assemblies,” abstract), wherein the antenna body has a first surface (front surface of 116, facing frame 104, Fig. 1) and a second surface (back surface of 116, facing back 108, Fig. 2) that are opposite to each other, and the fastener (104, Fig. 1) is provided on the first surface and/or the second surface. 
As to claim 2, Schneider teaches the fastener (104, Fig. 1) includes a transparent film (124, Fig. 1, “cover 124 may be formed from a wide range of materials, such as glass, plastic, acrylic materials, electrically non-conductive or dielectric materials, etc,” [0054]) laid on the first surface and/or the second surface (front surface of 116, Fig. 1). 
As to claim 3, Schneider teaches the transparent film (124, Fig. 1) is in a single-layer film structure, 
an edge of the transparent film is fixedly connected to the antenna body (when assembled in Figs. 3 and 4, the transparent film 124 is fixed to the antenna body 116 by tabs 136, see para. [0041]), 
a receiving space (space between transparent film 124 and adhesive layer 120, Fig. 1) for containing the picture or photo is formed between the transparent film and the first surface or the second surface (“a frame is removably attachable to the backing for holding a photograph therebetween,” abstract),
an opening of the receiving space is formed by that at least one edge among an upper edge or an left edge or an right edge of the transparent film is separated from the first surface or the second surface (i.e. when the frame assembly is taken apart, as shown in Figs. 1 and 2, the receiving space of the frame is open and the edges of the transparent film 124 are separated from the first surface of the antenna 116).
As to claim 5, Schneider teaches the opening of the receiving space is formed by that both the left edge and the right edge of the transparent film are separated from the first surface or the second surface (i.e. when the frame assembly is taken apart, as shown in Figs. 1 and 2, the receiving space of the frame is open and both the left and right edges of the transparent film 124 are separated from the first surface of the antenna 116).
As to claim 6, Schneider teaches the transparent film (124, Fig. 1) is in a single-layer film structure, an edge of the transparent film is fixedly connected to the antenna body (when the frame is fully assembled, the transparent film is fixedly connected to the antenna body, as shown in Figs. 3-4), a receiving space for containing the picture or photo is formed between the transparent film and the first surface or the second surface (“a frame is removably attachable to the backing for holding a photograph therebetween,” abstract), and an opening of the receiving space (space between the transparent film 124 and adhesive layer 120, Fig. 1) is arranged on the surface of the transparent film. 
As to claim 8, Schneider teaches the fastener includes at least two connecting parts (two edges of frame 104, Fig. 2) fixedly connected with the antenna body (116, Fig. 2) and a clamping part (136, Fig. 2) located between the two adjacent connecting parts, and a clamping space is formed between the clamping part and the first surface or the second surface for clamping the picture or photo (“the tabs 136 may be rotated relative to the frame 104 to engage a back portion of the backing 108, thereby removably attaching the frame 104 to the backing 108,” [0041])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2008/0291345 A1).
As to claim 9, Schneider does not teach the clamping part is made of a transparent material. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select a transparent material, since it has been held to be within the general skill on a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In this case, the clamping parts .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2008/0291345 A1) in view of Chen (CN 202151957-U – cited by Applicant).
As to claim 4, Schneider does not teach the edge of the transparent film forming the opening is provided with a notch for conveniently taking out the picture or photo. 
Chen teaches the edge of the transparent film forming the opening is provided with a notch for conveniently taking out the picture or photo (see Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the frame of Schneider to provide an edge of the transparent film forming the opening with a notch for conveniently taking out the picture or photo. One of ordinary skill in the art would have been motivated to make the modification so that the photo may be removed from the frame without disassembly the frame assembly.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2008/0291345 A1) in view of Hueter et al. (US 4,229,892).
As to claim 7, Schneider does not teach the edge of the transparent film is fixed to the first surface and/or the second surface by a high-frequency voltage. 
The high-frequency voltage is understood by the Examiner as applying heat to the edge of the transparent film, thus fixing the transparent to the first or second surface.

It would have been obvious to one of ordinary skill in the art to modify the device of Schneider by fixing the transparent film to the first or second surface with a high-frequency voltage, as taught by Heuter. One of ordinary skill in the art would have been motivated to make the modification to reduce the cost of manufacturing the device.
As to claim 10, Schneider does not teach the connecting parts of the fastener are fixed to the first surface and/or the second surface by a high cycle wave voltage. 
The high cycle wave voltage is understood by the Examiner as applying heat to the edge of the transparent film, thus fixing the transparent to the first or second surface.
Hueter teaches the edge of the connecting parts of the fastener are fixed to the first surface and/or the second surface by a high-frequency voltage (“conventional adhesives or thermal autogenous bonding methods may be used to attach the front frame 14… to the back panel 12,” col. 3, lines 18-27).
It would have been obvious to one of ordinary skill in the art to modify the device of Schneider by fixing the transparent film to the first or second surface with a high-frequency voltage, as taught by Heuter. One of ordinary skill in the art would have been motivated to make the modification to reduce the cost of manufacturing the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/JENNIFER F HU/Examiner, Art Unit 2845